Citation Nr: 0517814	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial disability rating for diabetes 
in excess of 20 percent.

3.  Entitlement to an effective date earlier than November 
27, 2000, for a grant of service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


The veteran had active service from February 1966 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to service connection for a right knee disability.  The RO 
also granted service connection for diabetes and assigned a 
20 percent evaluation, effective November 27, 2000, in 
response to statements, received by the RO in February 2003, 
which were construed by the RO as a notice of disagreement 
with the effective date assigned in the May 2002 rating 
decision. 

The issue of entitlement to an effective date prior to 
November 27, 2000 for the grant of service connection for 
diabetes was denied in a January 2005 Statement of the Case.


FINDINGS OF FACT

1.  There were no complaints or findings relevant to a right 
knee disorder in service.

2.  A right knee disability was initially shown years after 
service and has not been shown by competent evidence to be 
causally related to the veteran's active service.

3.  The veteran's service-connected diabetes mellitus 
requires the use of insulin and a restricted diet but no 
regulations of his activities.

4.  The veteran's September 1980 claim for service connection 
for diabetes was denied in November 1980.  No appeal was 
taken from that decision and it became final.

5.  The veteran's application to reopen a claim for service 
connection for diabetes was received on November 27, 2000.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  The criteria for an initial rating in excess of 20 
percent for service-connected diabetes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2002).

3.  An effective date for diabetes, prior to November 27, 
2000, is not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.400, 3.816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA with regard to the claim for service 
connection for a right knee disability in August 2001, prior 
to the initial decision on the claim in May 2002.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

With regard to the appeal of the assignment of a rating and 
an effective date for service connection for diabetes 
mellitus by the RO in May 2002 rating decision, the appeal of 
those issue arise not from "claims" filed by the veteran 
but from appeal of actions that the RO takes when it awards 
service connection so that compensation can be paid.  When 
the veteran appeals actions of this type, VA regulations 
require a statement of the case (SOC) to be issued to inform 
the veteran of the laws and regulations pertaining to the 
appeal and the evidence on which the decision was based, and 
a VCAA notification letter is not necessary.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The veteran received the SOCs on these 
issues in December 2002 and January 2005, and therefore, the 
Board concludes that the veteran has had proper notice of the 
information and evidence needed to succeed in his appeal of 
those issues and to decide the appeal would not be 
prejudicial to him. 

With regard to the issue of service connection for the right 
knee disorder, the requirements with respect to the content 
of the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The VA letter issued in August 2001 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim for service connection for a right knee disability.  
Such correspondence also apprised him as to which information 
and evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159 (2004).  

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Service Connection For A Right Knee Disability

Factual Background

The veteran's service medical records show no complaints or 
findings pertaining to a right knee disability, although they 
do show that the veteran was treated for a left knee 
disability in August and September 1969.  In his June 2002 
notice of disagreement, the veteran stated that he was 
treated for a right knee disability in Yakoska, Japan, in 
August and September 1969.

Private medical records dated in October 2000 and January 
2001 reveal that the veteran complained of right knee pain 
and stiffness after being involved in a motorcycle accident 
in September 2000.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Analysis

The veteran contends that service connection is warranted for 
a right knee disability.  Service medical records establishes 
the veteran was treated for a left knee injury in August and 
September 1969; however, there were no complaints or findings 
of a right knee disorder.  Moreover, the veteran did not 
first complain of a right knee disability until many years 
after service in October 2000, after being involved in a 
motorcycle accident.  Further, there is no competent clinical 
evidence of record that establishes that a current right knee 
disability, if any, initially demonstrated years after 
service is the result of a disease or injury in service.  

Although the veteran asserts that he suffers from a right 
knee disability that had its onset in service, he is not 
competent to provide an opinion requiring medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
service of record is of greater probative value than the 
veteran's statements in support of his claim.  Because there 
is no evidence which establishes a right knee injury or 
disease in service, the Board concludes that the evidence in 
this case is sufficient to decide the appeal and that it is 
not necessary to provide a medical examination or obtain a 
medical opinion in this case.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  

Accordingly, the Board concludes that the preponderance of 
the evidence in this case is against the claim for service 
connection for a right knee disability, and the claim must be 
denied.

Initial Evaluation For Diabetes

Factual Background

A May 1978 private medical record indicates that the veteran 
had been treated since 1975 for diabetes.  It was reported 
that he had been on a diet and Lente insulin since May 1977.

In a July 2002 VA compensation and pension examination, the 
veteran reported that he had been diagnosed with diabetes 
mellitus in about 1973 or 1974 and was started on insulin.  
The examiner noted that the veteran stated that he was 
diagnosed with "brittle" diabetes mellitus type 1.  In a 
statement dated in October 2002, the veteran stated that he 
took insulin, was on a restricted diet, and that his daily 
activity had been restricted by 40 percent.  In VA outpatient 
treatment records dated from August 2002 to August 2004, the 
veteran was diagnosed with uncontrolled and fluctuating type 
I diabetes mellitus due to non-compliance with diet.

In a March 2004 report, a VA doctor noted that she had been 
asked by the RO to review the veteran's medical records and 
render an opinion as to whether the veteran had type 1 or 
type 2 diabetes mellitus.  The examiner reported that the 
veteran was variously described as having type I or type II 
diabetes.  She also indicated that the veteran apparently had 
never had good diabetes control and that his blood sugars 
were widely varied.  The examiner indicated that several 
comments in the veteran's claims file reported that the 
veteran had not been compliant with checking his sugars, 
following a diet, or going to the doctor about his diabetes.  
The examiner also reported that she did not find any 
documentation that the veteran had been hospitalized for 
management of high or low blood sugars.  She further 
indicated that the veteran's diagnosis of brittle diabetes 
(his inability to control his blood sugars) was likely, in 
some part, due to the veteran's compliance issues.

In December 2004, the veteran sought treatment by a VA 
endocrinologist for glycemic control.  The examiner reported 
that the veteran had gastroparesis, but denied hypoglycemic 
unawareness or other complications.  The examiner's 
assessment was that the veteran had diabetes mellitus with 
widely fluctuating blood sugars, but good control by 
glycohemoglobin and no severe reactions.

A VA outpatient treatment record reflects that the veteran's 
diabetes was again evaluated in January 2005.  The examiner's 
assessment was that the veteran had uncontrolled, even though 
improving, type 1 diabetes mellitus.



Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In this case, the veteran's diabetes was assigned a 20 
percent intial rating pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  Under Diagnostic Code 7913, a 
20 percent is warranted for diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus that requires insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating is 
assigned when the condition requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned when more than one daily injection of insulin is 
required with restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreation 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.

Analysis

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence shows that the veteran is an 
insulin dependent diabetic, who requires a restricted diet.  
Although the veteran asserts that his activities are 
restricted, there is no evidence of record which establishes 
that there are specific restrictions or regulation of 
activities because of his diabetes.  Further, an examiner, in 
a March 2004 examination, stated that she could not find any 
documentation that the veteran had been hospitalized for 
either high or low blood sugars.  Therefore, the 
preponderance of the evidence is against a rating in excess 
of 20 percent for diabetes.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).

An Earlier Effective Date

Factual Background

A May 1978 private medical record indicates that the veteran 
had been treated since 1975 for diabetes.  The veteran 
originally filed a claim for service connection for diabetes 
on September 15, 1980.  By a decision dated November 24, 
1980, the RO denied the veteran's claim for service 
connection for diabetes mellitus.  That determination is 
final, as it was not appealed.  38 U.S.C.A. § 7104 (West 
2002).

On November 27, 2000, the RO received a statement from the 
veteran in which he claimed an increased evaluation for his 
service related diabetes mellitus.  He indicated that his 
diabetes mellitus was due to Agent Orange exposure in 
Vietnam.  In May 2001, the veteran again filed a claim for an 
increased evaluation for his diabetes.

In May 2002, the RO adjudicated the veteran's claim as one 
for service connection for diabetes mellitus, due to Agent 
Orange exposure.  It granted the claim and assigned a 20 
percent evaluation, effective November 27, 2000.

In a March 2004 report, a VA doctor noted that she had been 
asked by the RO to review the veteran's medical records and 
render an opinion as to whether the veteran had type 1 or 
type 2 diabetes mellitus.  The examiner reported that the 
veteran was variously described as having type 1 or type 2 
diabetes.  The examiner noted that it was difficult to 
determine whether the veteran had type 1 or 2 diabetes and 
that he could have either type.  The examiner concluded, 
given the evidence available, that it seemed somewhat more 
likely that the veteran had developed type 1 diabetes rather 
than type 2.  She noted, "Ultimately, however, there is no 
way to be certain which type of diabetes the [veteran] has 
and good arguments can be made for either type."

Legal Criteria

Service connection for certain diseases, such as diabetes, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent such as Agent 
Orange during active military, naval, or air service, certain 
diseases shall be service-connected if the requirements of 
section 3.307(a)(6) of VA regulations are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of section 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Among 
the diseases scientifically recognized as being associated 
with exposure to herbicide agents, including Agent Orange, is 
type 2 diabetes mellitus.  38 C.F.R. § 3.309(e).  Section 
3.307(d)(6) provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(d)(6)(iii)
Effective dates for awards of service connection and for 
ratings for VA compensation generally are determined in 
accordance with the date that a claim is received by VA.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award of 
compensation based on an original claim or a claim reopened 
after final adjudication shall be fixed in accordance with 
facts found but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, and that the effective date for an award based on a 
claim reopened by new and material evidence submitted after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(a), (q)(ii), (r).  

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993); 38 U.S.C.A. 
§§ 7104(b), 5108; 38 C.F.R. § 3.156.  Section 5110(g) of the 
law and its implementing regulation, 38 C.F.R. § 3.114(a), 
provide an exception to the general rule for assigning 
effective dates for awards of compensation where the award 
was made pursuant to a liberalizing law.  Section 5110(g) 
provides, in pertinent part, that where compensation is 
awarded "pursuant to any Act or administrative issue, the 
effective date of such award . . . shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g).  The second sentence of section 
5110(g) provides, "In no event shall such award or increase 
be retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier."  Id.  

Special effective date rules govern where orders of a United 
States district court in a class-action case concerning 
awards of compensation based on exposure to herbicides apply.  
See Nehmer v. United States Veterans' Administration (Nehmer 
I), 712 F. Supp. 1404, 1407-08 (N.D. Cal. 1989); Nehmer v. 
United States Veterans Administration (Nehmer II), 32 
F. Supp. 2d 1175 (N.D. Cal. 1999).  For a case in which the 
orders of the district court apply, VA regulations provide, 
in pertinent part, as follows:

(b) Definitions.  For purposes of this 
section-

(1)  Nehmer class member means:  (i) A 
Vietnam veteran who has a covered 
herbicide disease;

(2)  Covered herbicide disease means a 
disease for which the Secretary of 
Veterans Affairs has established a 
presumption of service connection before 
October 1, 2002 pursuant to the Agent 
Orange Act of 1991, Public Law 102-4, 
other than chloracne.  Those diseases 
are:  (i) Type 2 Diabetes (Also known as 
type II diabetes mellitus or adult-onset 
diabetes) . . . .

(c)  Effective date of disability 
compensation.  If a Nehmer class member 
is entitled to disability compensation 
for a covered herbicide disease, the 
effective date of the award will be as 
follows:

(1)  If VA denied compensation for the 
same covered herbicide disease in a 
decision issued between September 25, 
1985 and May 3, 1989, the effective date 
of the award will be the later of the 
date VA received the claim on which the 
prior denial was based or the date the 
disability arose, except as otherwise 
provided in paragraph (c)(3) of this 
section.  A prior decision will be 
construed as having denied compensation 
for the same disease if the prior 
decision denied compensation for a 
disease that reasonably may be construed 
as the same covered herbicide disease for 
which compensation has been awarded.  
Minor differences in the terminology used 
in the prior decision will not preclude a 
finding, based on the record at the time 
of the prior decision, that the prior 
decision denied compensation for the same 
covered herbicide disease.

(2)  If the class member's claim for 
disability compensation for the covered 
herbicide disease was either pending 
before VA on May 3, 1989, or was received 
by VA between that date and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered disease, the 
effective date of the award will be the 
later of the date such claim was received 
by VA or the date the disability arose, 
except as otherwise provided in paragraph 
(c)(3) of this section.  A claim will be 
considered a claim for compensation for a 
particular covered herbicide disease if:

(i)  The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or (ii) VA issued a decision 
on the claim, between May 3, 1989 and the 
effective date of the statute or 
regulation establishing a presumption of 
service connection for the covered 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.

(3)  If the class member's claim referred 
to in paragraph (c)(1) or (c)(2) of this 
section was received within one year from 
the date of the class member's separation 
from service, the effective date of the 
award shall be the day following the date 
of the class member's separation from 
active service.

(4)  If the requirements of paragraph 
(c)(1) or (c)(2) of this section are not 
met, the effective date of the award 
shall be determined in accordance with §§ 
3.114 and 3.400.

. . . 

(e)  Effect of other provisions affecting 
retroactive entitlement-- (1) General. If 
the requirements specified in paragraphs 
(c)(1) or (c)(2) . . . of this section 
are satisfied, the effective date shall 
be assigned as specified in those 
paragraphs, without regard to the 
provisions in 38 U.S.C. 5110(g) or § 
3.114 prohibiting payment for periods 
prior to the effective date of the 
statute or regulation establishing a 
presumption of service connection for a 
covered herbicide disease.

. . . 

(g)  Awards covered by this section.  
This section applies only to awards of 
disability compensation or DIC for 
disability or death caused by a disease 
listed in paragraph (b)(2) of this 
section.  

38 C.F.R. § 3.816 (2004).



Analysis

In this case, service connection for diabetes was denied by 
the RO in November 1980 because, based on the evidence of 
record at that time, it was shown neither to have had its 
onset in service nor to have manifested itself to a degree of 
10 percent or more in the year after the veteran's separation 
from service in October 1969.  Therefore, service connection 
was denied on a direct basis, i.e., as directly incurred in 
service, and also based on the presumption of service 
connection for diabetes under section 3.309(a).  There were 
no provisions in the law at the time of the November 1980 
rating decision providing a presumption of service connection 
for diabetes developing in Vietnam veterans based on exposure 
to herbicides.

Service connection for diabetes was not awarded in this case 
based on a reopened claim for service connection.  No new and 
material evidence was received in conjunction with the 
veteran's November 27, 2000, claim to have warranted 
reopening of the claim denied in 1980 on a direct basis or 
based on the presumption under section 3.309(a).  Instead, 
service connection for diabetes in this case was awarded 
based on a change in the law since 1980 that now provides a 
presumption of service connection for diabetes type 2 which 
develops in Vietnam veterans.  The veteran in this case 
served in the Republic of Vietnam during the Vietnam era, 
defined as between February 28, 1961, and May 7, 1975, in the 
case of any veteran who actually served in Vietnam.  
Accordingly, he is presumed under the law today to have been 
exposed to herbicides such as Agent Orange, and, if he 
develops any of the diseases listed under section 3.309(e), 
including diabetes type 2, that disease is presumed under the 
law to have been incurred in active service.   

Based on the March 2004 VA examiner's opinion, it is unclear 
whether the veteran has diabetes type 1 or type 2 because 
good arguments can be made, based on the medical evidence in 
this case, for the proposition that he has either one.  
Therefore, it appears that the RO has determined that the 
veteran should be given the benefit of the doubt on this 
issue and that his award for service-connected compensation 
for type 2 diabetes under the presumption of service 
connection provided in the law for Vietnam veterans who 
develop that type of diabetes should continue.  The 
presumption is not afforded for Vietnam veterans who develop 
type 1 diabetes.

Thus, the veteran in this case is a "Nehmer class member" 
within the meaning of 38 C.F.R. § 3.816(b)(1) and has a 
"covered herbicide disease" within the meaning of 38 C.F.R. 
§ 3.816(b)(2), i.e., diabetes mellitus type 2.  The effective 
date for the regulation which added diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides is May 8, 2001.  69 Fed. Reg. 31882 (June 8, 
2004); see Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed.Cir. 2002).

The veteran asserts that an effective date prior to November 
27, 2000, is warranted for his service-connected diabetes.  
However, because his original claim was denied by the RO in 
November 1980, and not between September 25, 1985 and May 3, 
1989, the statutory period set forth for the provision of 
retroactive benefits, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1).

In this case, the current November 27, 2000, effective date 
has been set in accordance with the provisions of 38 C.F.R. § 
3.816(c)(2).  Specifically, if a VA claim was pending on May 
3, 1989, or, as in this case, was received between that date 
(in this case it was received on November 27, 2000) and the 
May 8, 2001, effective date of the regulation making diabetes 
mellitus a disease presumptively due to in-service herbicide 
exposure, the effective date is the later of the date the 
claim was received (i.e., November 27, 2000) or the date the 
disability arose (allegedly in 1975), unless, under 38 C.F.R. 
§ 3.816(c)(3), the claim was received within one year after 
separation from service.

Here, the record does not demonstrate that veteran filed a 
claim for diabetes within one year of his October 1969 
separation from service.  Moreover, the Board observes that 
because the record reflects that the veteran was first 
diagnosed with diabetes in 1975, there could not have been 
any claim for service connection within one year of his 
service discharge in 1969.  Further, even assuming, without 
conceding, that diabetes first arose in 1975, under 38 C.F.R. 
§ 3.816(c)(2), the proper effective date is not the date the 
disability arose, but the later of either when it arose or 
when the claim was filed, i.e., November 27, 2000.

The Board observes that other than that which has been 
discussed above, the record does not contain any other 
earlier communication of record that may be reasonably 
construed as a claim or an intent to claim entitlement to 
service connection for diabetes, prior to November 27, 2000.  
In conclusion, the Board finds the fact that the veteran 
filed a claim for diabetes in September 1980, which was 
denied in November 1980, does not provide a basis for an 
effective date prior to November 27, 2000, because it does 
not fall within the parameters of the provisions in 38 C.F.R. 
§ 3.816 providing for an earlier effective date.  
Accordingly, the Board concludes that that the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date for the grant of service connection for 
diabetes.


ORDER

Service connection for a right knee disability is denied.

An initial evaluation for diabetes in excess of 20 percent 
disabling is denied.

An effective date earlier than November 27, 2000, for a grant 
of service connection for diabetes, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


